The opinion of the Court was delivered by
Williams, C. J.
The objections, which have been made to the several items of the plaintiffs’ account, present to the Court no question of law. If the auditor erred, it was an error in deciding the facts on the testimony before him. The charges numbered 2, 9, 18, 27, 29, were for services performed for the defendant, and for his benefit, and although at first charged to Goodrich & Barney, and Goodrich and Hopkins, they were not debtors to the plaintiffs therefor. Whether the charge was made to them by mistake, or if the reason given by the plaintiffs, for making the charge in that way, may be considered unsatisfactory, still, if the services were performed for the defendant, he should be made accountable therefor. The charges numbered 34, 35, 36, 37, 38, 39, were, also, as it is found by the auditor, for services, of which the defendant had the benefit. By the agreement between the defendant and F. V. Goodrich, and by the settlement made between them, F. V. Goodrich was the agent for the defendant, in respect to those charges, and not the debtor of the plaintiffs.
It is objected in this case, that the auditor has disallowed a part of the defendant’s account against the plaintiff, without stating any reason therefor. It is unquestionably true, that when the auditor disallows any of the charges of either party, such party is entitled to have the grounds of such dis-allowance stated in the report. If it is disallowed, because not supported by evidence, the direction of the auditor is fi*140nal, — if upon a question of law, the decision of the auditor 1 . . may be re-examined. W hen the party requires such a statement ^le auditor, either by a request to the auditor, or by an objection to the report when returned, it is usual to recommit the report for amendment, and not to set it aside. And if no amendment is made, the report would not be accepted. In the case under consideration, no exception was taken to the report of the auditor, because he had not stated the grounds, upon which he disallowed the defendant’s account, and nothing was done to direct the attention Of the auditor or the county court to that subject, so that the report might be amended. A general report made by an auditor, of the balance found due, accompanied by a statement of the accounts, haá been considered as good, when the auditor was not requested to niake a special report. We think, therefore, that the party should not be permittted to urge the objection at this time, when it does not appear that it was ever made before. In the case of Eddy et al. v. Mine, 3 Vt. R. 389, it appeared that the decisions complained of were upon questions of law, and, as such, had been passed on by the county court, but the facts were not sufficiently stated, so as to raise the question, which the auditor and the party intended. The report, in that case, was intended as a special report, but was defective. In the case before Us, there is nothing to indicate, that the amount was disallowed upon any legal objection. The auditor was not required to state the grounds, upon which he disallowed the 'account, nor was the attention of the county court directed to the subject by a particular exeception by the defendant. The presumption, therefore, is, that the account was disallowed, because it was not proved.
The judgment of the County court, upon the report, is affirmed.